MILLIKEN, Judge.
Pursuant to the expressed will of a majority of the electorate at the general election on November 3, 1959, approving the desirability of paying a Veterans’ Bonus in Kentucky, which question was duly submitted to the people for their consideration by the 1958 General Assembly (Chapter 48, Acts of 1958), and pursuant to our interpretation of the legal effect to be given the submission of that question and the favorable vote of the people as construed in Stovall et al. v. Gartrell, Ky.1960, 332 S.W.2d 256, 259, the 1960 General Assembly enacted HB No. 85 (Ch. 15, Acts of 1960, KRS 40.010 et seq.) to provide the means and manner “for payment oí a cash bonus to qualified veterans, or to certain persons deriving from them, as quickly and as free from administrative delay and expense as may be consistent with provident stewardship of public monies of the Commonwealth.” The present appeals are. from judgments sustaining the validity of that legislation and are consolidated by this Court for convenience of consideration and decision.
All of the substantial questions concerning the power of the General Assembly to direct the payment of a Veterans’ Bonus and to provide for the issuance of bonds therefor which are raised in these appeals were passed upon in Stovall v. Gartrell, above, such as the legality of the procedure followed by the 1958 General Assembly in submitting the question, and the adequacy of the wording of the question on the ballot for the purpose of authorizing the issuance of bonds for the payment of the bonus in an amount exceeding the $500,000 constitutional limitation of indebtedness. Constitution, Sections 49 and 50. In that decision we said, “It is our view that the better reasoned cases from other jurisdictions are those which recognize the right of a legislature to enact reasonable veterans bonus legislation as a proper public purpose * * *. We conclude that in principle veterans bonus legislation does not violate the Federal Constitution or the Kentucky Constitution.” Without further comment we reaffirm the views reached, after most serious consideration, in Stovall v. Gartrell, above, and confine this opinion to a consideration of the 1960 legislative enactment, (HB No. 85, Ch. 15, Acts of 1960, KRS 40.010 et seq.), to determine whether it represents “reasonable veterans bonus legislation.”
This State has not authorized heretofore the payment of a bonus for past military service to veterans of the “Spanish American War, World War I, World War II or the Korean Conflict.” We mention *513this because it is a factor which, to some extent at least, justified the General Assembly in reaching back in point of time to include the veterans of earlier wars. Another even more persuasive factor was the inclusion of veterans of all those wars in the question placed upon the ballot at the general election of November 3, 1959. We conclude this phase of the legislation is reasonable in the circumstances.
We pass over without discussion the differential in monthly allotments payable for service within the country and service outside the country, and the difference between the $300 and $500 maximum amounts payable in the two categories because they are obviously fair and reasonable. On the other hand, the definition of “qualified veteran,” the person to whom or to whose beneficiary a bonus shall be paid under Section 3(e) of the Act, appears to be the primary issue before us for decision. Section 3(e) declares:
“(e) ‘qualified veteran’ means a person answering to the specifications set forth in subsections (b) and (c), and who
(1) was a resident of the Commonwealth at the time of entry into active service in the armed forces and for at least six (6) months prior thereto, and
(2) if living, was a resident of the Commonwealth on November 3, 1959; or if deceased at that time, was survived by a beneficiary who was a resident of the Commonwealth on November 3, 1959, and
Provided further, that if the legal spouse of a qualified veteran was a legal resident of Kentucky on November 3, 1959, or if the qualified veteran was unmarried, his surviving mother or father were legal residents of Kentucky on November 3, 1959, such shall constitute a rebuttal presumption that the veteran lived in Kentucky on that date; and
(3) who has not received a bonus or like compensation from another state; and
(4) who is not subject to the forfeiture provisions of this Act.”
Thus, in order to qualify for the benefits under the Act a veteran must (1) have been a resident of the Commonwealth for at least six months before he entered the armed service, and must (2) have been a resident on November 3, 1959, the date the public approved the payment of a Veterans’ bonus and authorized the issuance of bonds therefor. Since the payment of a Veterans’ bonus is to rehabilitate, in a broad sense, present citizens of Kentucky, we think the General Assembly did not act unreasonably in generally classifying or confining qualified veterans to those who were residents of the State at the time the electorate approved the payment of a bonus. Substantially all legislation involves classification of some sort, and the classification here is reasonably relevant to the purposes of the Act. Payment of public funds to citizens occupying a special status by virtue of prior military service during time of hostilities effects a reasonable public purpose. Stovall v. Gartrell, supra. Whether any other general classification or recipients is a reasonable classification is not before us; we confine ourselves by necessity to the classification presented by the current legislation which undoubtedly will result in some inequities as such broad legislative classifications usually do.
However, the general classification which we have approved must be followed. As a consequence Sec. 3(G) of the Act which attempts to provide for payment of benefits to nonresident Veterans “who reside in an incorporated town part of which lies in Kentucky * * * ” is invalid to that extent, because residency is the essential element for qualification of a veteran under the present legislation.
There are other miscellaneous objections to the Act, such as the objection to *514Section 12(e) to the effect that there had been denied or by the Administrator of the Act itself. This shall be no recourse to the Courts by a claimant whose application provision apparently is intended to facilitate administration of the Act “as free from delay and expense as may be consistent with provident stewardship of public monies of the Commonwealth.” Sec. 1 of the Act. A legislative safeguard against error or abuse on the part of the Administrator is provided by review of claims before a Board of Review of three members (Section 15). Suffice it to say that the Courts are always available for relief from the arbitrary exercise of power. Sec. 2 of the Constitution of Kentucky.
The provision of Section 16 of the Act exempting the bonus payments from “all taxation by the Commonwealth, its political subdivisions and taxing districts” was undoubtedly intended by the General Assembly to exempt from state income taxes and kindred municipal taxes which is not in violation of Section 170 of the Constitution governing exemption of property from ad valorem taxation with which, we must assume, the General Assembly was familiar.
Section 22 of the Act provides for the sale of “general obligation bonds of the Commonwealth, for payment of which * * the full faith, credit, resources and unlimited taxing power of the Commonwealth shall irrevocably be pledged, together with, additionally, a specific pledge of the first charge upon the proceeds of the retail sales tax required to be levied by the provisions of Chapter 48, Acts of 1958, referred to in Section 1 of this Act.”
The question submitted to the people and approved by them in the November 3, 1959, election was:
“Are you in favor of the issuance and sale of bonds to pay a bonus to veterans of the Spanish American War, World War I, World War II and the Korean Conflict, which bonds shall be paid from the proceeds of a tax levied upon retail sales ?”
Section 50 of the Constitution provides that “No act of the General Assembly shall authorize any debt to be contracted on behalf of the Commonwealth except for the purposes mentioned in Section 49, unless provision be made therein to levy and collect an annual tax sufficient to pay the interest stipulated, and to discharge the debt within 30 years; . nor shall such act take effect until it shall have been submitted to the people at a general election, and shall have received a majority of the votes cast for and against it * * *.” The people having spoken, the General Assembly having acted pursuant thereto and in conformity to Section 50 of the Constitution by making provision “to levy and collect an annual tax sufficient to pay * * * ” the bonds, we conclude that Section 22 of the present Act properly authorized a debt payable from a general retail sales tax which the full faith and honor of the Commonwealth is pledged to keep in effect in sufficient rates or amounts, and for a sufficient length of time, to pay the principal and interest on the bonds when due, and which retail sales tax revenue shall be subj ect to a first and paramount lien to the extent required for that purpose.
Since all bonds issued “shall be dated July 1, 1960” (Sec. 23 of the Act) regardless of when actually authorized, issued or sold, we concur in the judgment to the effect that “all such bonds will be of equal rank and dignity, without regard to their time or times of issuance.”
The judgments are affirmed subject to the modifications herein stated and are reversed as to them.